Citation Nr: 1424583	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a right knee disability, to include patellofemoral syndrome.

3.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome.

4.  Entitlement to service connection for a right ankle disability, to include a sprain.

5.  Entitlement to service connection for a left ankle disability, to include a sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1982 to May 1985 in the Naval Reserves, and from March 1998 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a September 2012 Board videoconference hearing; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed with appellate review.  

The December 2011 VA medical opinion rendered for the Veteran's knee disability was based on a finding of no current diagnosis.  A May 17th note from Doctor's Urgent Care Centre reflects treatment for knee sprain.  However, the year of treatment was not specified.  The Board notes that the requirement that a claimant have a current disability, before service connection may be awarded for that disability, is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  It is unclear whether this requirement was met as the year of the note remains unknown.  Nevertheless, the Veteran testified at the Board videoconference hearing to arthritis in the knees.  An adequate VA medical opinion should be obtained to determine whether the Veteran had a diagnosis at any time since the date of receipt of claim and whether there is a current disability related to service. 

Regarding the Veteran's ankle disability, at the time of the December 2011 VA examination, there was no disability.  However, at the hearing, the Veteran testified to symptoms of ankle disability.  To be sure, another VA examination is warranted to determine if she has a current disability related to service.    
   
Additionally, there are outstanding treatment records.  Complete records from Doctor's Urgent Care Centre are not associated with either the Veteran's claims file or electronic files.  The Veteran also submitted a May 2000 summary of account from Raleigh Community Hospital reflecting outpatient care for her knee, but no treatment records were provided.  Moreover, at the Board videoconference hearing, the Veteran testified to seeking treatment at the Durham VA medical center in North Carolina beginning in 2005.  She further testified to additional treatment at Bay Pines VA medical center in St. Petersburg, Florida; and that her most recent VA appointment was in July/August 2012.  Of record are treatment reports dated from June 2004 to March 2009 from the Durham VA medical center.  Outstanding private and VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain outstanding private and VA treatment records (especially from Doctor's Urgent Care Centre, Raleigh Community Hospital and the VAMC's in Durham, North Carolina [from April 2009 onward] and 
St. Petersburg, Florida).

2.  After completion of the above, the Veteran should be scheduled for an appropriate examination to determine whether the Veteran has knee and ankle disabilities related to service.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

(a)  Is there any current diagnosis of a left and/or right knee disability?

(b)  If there is no currently diagnosed left and/or right knee disability, did the Veteran have a left and/or right knee disability at any time during the course of the appeal from August 2008 (the date her claim was received)?  (Include discussion of the knee sprain noted by Doctor's Urgent Care Centre).

(c)  For any diagnosed knee disability identified in (b), is it at least as likely as not (a 50% or higher degree of probability) that the left and/or right knee disability is causally related to service? 

(d)  Is there any current diagnosis of a left and/or right ankle disability?

(e)  If there is no currently diagnosed left and/or right ankle disability, did the Veteran have a left and/or right ankle disability at any time during the course of the appeal from August 2008 (the date her claim was received)?

(f)  For any diagnosed ankle disability identified in (b), is it at least as likely as not (a 50% or higher degree of probability) that a left and/or right ankle disability is causally related to service? 

Rationales should be provided including references to service and post service treatment records.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

